Citation Nr: 0910937	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  00-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for multiple sclerosis 
to include as due to exposure to Agent Orange. 

2. Entitlement to service connection for post-traumatic 
stress disorder.

REPRESENTATION

Veteran represented by:	 AMVETS

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1969 to January 1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 1999 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In March 2004, the Veteran appeared before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

In October 2004, the Board remanded the claims.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998). 

After the most recent supplemental statement of the case in 
November 2008, the Veteran submitted duplicate copies of 
letter he wrote while on active duty and a letter describing 
in-service stressors without waiving the right to have the 
evidence initially considered by the RO, but as the evidence 
has already been considered by the RO, referral to the RO is 
not warranted.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. Multiple sclerosis was not affirmatively shown to have 
been present during service; multiple sclerosis as a chronic 
disease was not manifest to a compensable degree within seven 
years of separation from service; and multiple sclerosis, 
first manifested after service beyond the seven-year 
presumptive period for a chronic disease, is unrelated to an 
injury, disease or event during service, including exposure 
to Agent Orange; and multiple sclerosis is not a disease 
subject to presumptive service connection due to exposure to 
Agent Orange.  

2. The veteran did not engage in combat with the enemy during 
service in the Republic of Vietnam, and there is no credible 
supporting evidence that any alleged in-service stressor 
occurred to support the diagnosis of post-traumatic stress 
disorder related to service.  


CONCLUSIONS OF LAW

1. Multiple sclerosis was not incurred in or aggravated by 
service and service connection for multiple sclerosis may not 
be presumed based on the seven-year presumption for a chronic 
disease, and service connection may not be presumed based on 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 1.17, 3.303, 3.307, 
3.309 (2008). 

2. Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 



The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided post-adjudication VCAA notice by letters, 
dated in December 2004 and in June 2006.  The VCAA notice 
included the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease in service or event in service, causing injury or 
disease; evidence of current disability; or evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The notice also included a 
PTSD questionnaire to elicit information about in-service 
stressors. 

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the provisions for the effective date of a claim and for 
the degree of disability assignable).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in November 2008.  Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

To the extent the VCAA notice did not include the provisions 
for the effective date of a claim and for the degree of 
disability assignable, the VCAA content was insufficient, 
however, as the claims are denied no effective date or 
disability rating can be assigned as a matter of law, and 
therefore there is no possibility of any prejudice to the 
Veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The service treatment records and service personnel records 
have been obtained.  Also, the RO took the appropriate steps 
to contact the National Personnel Records Center and to 
obtain in-patient records of the 93rd Evacuation Hospital for 
admission on October 15, 1969, and the lessons learned or 
unit history of the 624th S&S Co., Stock Control Company, 
stationed at Long Binh from September 1969 to September 1970.

Also, VA records have been obtained as have private medical 
records regarding treatment and evaluation for multiple 
sclerosis.    



VA has conducted the necessary medical inquiry in an effort 
to substantiate the claim for service connection for multiple 
sclerosis by obtaining a VA medical examination and a VA 
medical opinion as to whether the Veteran's current multiple 
sclerosis was related to in-service herbicide exposure.  The 
record includes a VA psychiatric examination, addressing the 
claim of service connection for post-traumatic stress 
disorder. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Where a veteran who served for ninety days or more develops 
multiple sclerosis, a chronic disease, to a degree of 10 
percent or more within seven years from separation from 
service, service connection may be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Factual Background

The DD-214 shows that the Veteran served in Vietnam from 
September 1969 to September 1970.  His military awards were 
the National Defense Service Medal, the Vietnam Service 
Medal, the Vietnam Campaign Medal with device, and the Army 
Commendation Medal.  His military occupational specialty was 
a storage specialist. 

The service personnel records show that in Vietnam he served 
with the 624th Supply Company.  

The service treatment records contain a report by private 
physician, dated in February 1969, that in June 1968 the 
Veteran sustained a left knee injury, probably a ligament 
tear.  On entrance examination, history included a left knee 
injury and the evaluation of the lower extremities was 
normal.  In April 1969, the Veteran complained that his left 
knee dislocated.  

In October 1969, the Veteran was hospitalized for six days 
after he injured his left knee while disrobing.  It was noted 
that the injury had occurred in the company area.  History 
included three previous episodes of the knee slipping out of 
joint, which cleared in several hours, but the current 
episode was the worse.  Treatment included traction.  The 
diagnosis was internal derangement of the left knee. 

The service treatment records, including the reports of 
entrance and separation examinations contain no complaint, 
finding, history, treatment, or diagnosis of a neurological 
abnormality or psychiatric disorder.   



Multiple Sclerosis 

After service, private medical records show that in September 
1998 the Veteran was evaluated for left arm and left leg 
weakness and numbness.  A MRI of the brain was consistent 
with multiple sclerosis.  

Private medical records show that in October 1998 and in 
January 1999 the Veteran was evaluated for episodes 
suggestive of multiple sclerosis.  According to the Veteran 
in July 1998 the had a period of double vision for two weeks 
and in September 1998 he developed problems in his left arm 
and leg.  Past medical history was unremarkable for any 
visual changes or for optic neuritis.  The Veteran did 
remember an event of fleeting difficulty with his right arm 
in 1994.  The evaluation revealed normal testing of the eyes. 

VA records show that in April 1999 the Veteran stated that he 
first experienced symptoms of multiple sclerosis in 1994. 

In a statement, received in May 1999, the Veteran stated that 
in September 1998 he began to have severe, left-sided muscle 
contractions, which was diagnosed as multiple sclerosis.  He 
stated that symptoms of the disease started in the late 
1980s. 

In March 2004, the Veteran testified that prior to 1979 he 
had knocked things over or had trouble controlling his 
muscles and he had noticed changes in his vision although he 
worn glasses all of his life.  

In a statement in January 2005, a private physician stated 
that multiple sclerosis was at least as likely as not related 
to Agent Orange. 

In October 2008, the Veteran's file was reviewed by a VA 
physician in conjunction with his claim of service connection 
for multiple sclerosis.  It was noted that the multiple 
sclerosis was diagnosed in 1998.  



The VA physician stated that a review of the literature, 
regarding the epidemiology and risk factors for multiple 
sclerosis, showed that multiple sclerosis was primarily an 
immune system response and the exact etiology was not yet 
known, but there was no known association in the literature 
between multiple sclerosis and exposure to Agent Orange. 

Analysis

On the basis of the service treatment records, multiple 
sclerosis was not affirmatively shown to have had onset 
during service and service connection under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(a) is not established.

And as there is no competent evidence either contemporaneous 
with or after service that multiple sclerosis was noted 
during service, the principles of service connection 
pertaining to chroncity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

After service, the record shows that multiple sclerosis was 
first diagnosed in September 1998.  In October 1998 and in 
January 1999, past medical history was unremarkable for any 
visual changes or for optic neuritis.  The Veteran did 
remember an event of fleeting difficulty with his right arm 
in 1994.  In April 1999 the Veteran stated that he first 
experienced symptoms of multiple sclerosis in 1994. In a 
statement, received in May 1999, the Veteran stated that 
symptoms of the disease started in the late 1980s.  Based on 
this evidence, multiple sclerosis was not manifest in the 
seven year period between January 1972 and January 1979, and 
the diagnosis in 1998 was well beyond the seven year 
presumptive period following service in 1972 for multiple 
sclerosis as a chronic disease under 38 U.S.C.A. § 1112, 
38 C.F.R. §§ 3.307, 3.309. 



As for the Veteran's testimony that prior to 1979 he had 
knocked things over or had trouble controlling his muscles 
and he had noticed changes in his vision, the Board finds the 
testimony inconsistent and not credible, even though the 
Veteran is trained as a registered nurse, in light of all the 
evidence of record, specifically, the history on evaluation 
in October 1998 and in January 1999 that was unremarkable for 
any visual changes or for optic neuritis and that the first 
complaint of double vision by the Veteran was in July 1998.  
And the testimony lacks any probative value as to the onset 
of multiple sclerosis before 1994. 

Excluding exposure to Agent Orange, which is addressed 
separately, there is no evidence that multiple sclerosis, 
first diagnosed after service, is otherwise related to an 
injury, disease, or event of service origin under 38 C.F.R. § 
3.304(d).

As for exposure to Agent Orange, a veteran who, during 
service, served in the Republic of Vietnam during the Vietnam 
era, beginning in January 1962 and ending in May 1975, shall 
be presumed to have been exposed during such service to 
herbicide agents, including a herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

If a veteran was exposed to Agent Orange the following 
diseases will be presumed to have been incurred in service if 
manifest to a compensable degree within specified periods, 
even if there is no record of such disease during service: 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).



Multiple sclerosis is not on the list of diseases subject to 
presumptive service connection due to exposure to Agent 
Orange.  And the Secretary of VA has determined that a 
presumption of service connection based on exposure to Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  Notice, 72  Fed. Reg. 32,395 
(2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

As the Veteran served in Vietnam, he is presumed to have been 
exposed to Agent Orange.  And as multiple sclerosis is not on 
the list of diseases for which the presumption of service 
connection due to exposure to Agent Orange applies, the 
remaining question is whether multiple sclerosis is actually 
caused by exposure to Agent Orange under Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).   

The evidence favorable to the claim of direct causation is 
the medical opinion of private physician, who concluded that 
it was as likely as not that multiple sclerosis was related 
to Agent Orange.  

Under 38 U.S.C.A. § 1116(b)(3), an association between the 
occurrence of a disease in humans and exposure to a herbicide 
agent shall be considered positive if the credible evidence 
for the association is equal to or outweighs the credible 
evidence against such an association.  



Under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17, the 
Secretary of VA is required by law to issue a presumption of 
service connection when sound medical and scientific evidence 
shows a positive association between a disease and exposure 
to Agent Orange so that the Veteran would have to produce 
medical or scientific evidence of equal or greater weight 
than that relied upon by the National Academy of Sciences and 
the Secretary in finding that no positive association exists 
between exposure to Agent Orange and an unlisted disease, 
such as multiple sclerosis.  And the private physician's 
conclusion that it was as likely as not that multiple 
sclerosis was related to Agent Orange without any medical or 
scientific support or rationale is not equal to or greater 
than the evidence relied upon by the National Academy of 
Sciences and the Secretary in finding that no positive 
association exists between exposure to Agent Orange and 
multiple sclerosis.  For this reason, the Board rejects the 
private physician's statement as credible evidence that 
multiple sclerosis is actually caused by exposure to Agent 
Orange  

The evidence against the claim is the opinion of a VA 
physician, who after a review of the medical literature found 
no known association between exposure to Agent Orange and 
multiple sclerosis, which is wholly consistent with the 
Secretary's position that there is no positive association 
exists between exposure to Agent Orange and multiple 
sclerosis.  38 U.S.C.A. § 1116 and 38 C.F.R. § 1.17. 

For the above reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Post-traumatic Stress Disorder 

In a copy of letter, dated in October 1969, the Veteran 
referred to being in a hospital for a knee problem. 

After service, in a statement in February 1982, the Veteran 
stated that in October 1969 he was coming off guard duty and 
he was removing his boots and he had one leg on his foot 
locker and when he turned he dislocated his left knee. 

VA records show that in April 1999 the impression was post-
traumatic stress disorder.  The specific stressor described 
by the Veteran was the fatal encounter with a Vietnamese 
soldier in May 1970. 

In a stressor letter, dated in May 1999, the Veteran stated 
that in October 1969 he was in a convoy, which was ambushed, 
and when he jumped from the truck he dislocated his knee and 
he was then air-evacuated to a hospital.   He described a 
second stressor that occurred in May 1970 in Cambodia, when 
he had a fatal encountered with a Vietcong soldier.  The 
third stressor was the sight of a helicopter with cargo net 
of bodies of ARVN soldiers. 

On VA psychiatric examination in May 2000, the Veteran 
identified the in-service stressors as the convoy ambush in 
October 1969 and the fatal encountered with a Vietcong 
soldier in May 1970.  The diagnosis was post-traumatic stress 
disorder. 

In March 2004, the Veteran testified that about dislocating 
his knee on a convoy. 

VA records show that in August 2005 the Veteran stated that 
while he was in Cambodia an enemy soldier had walked just a 
few feet from him and he let him pass unharmed. 

The U.S. Armed Service Center for Unit Records Research 
(CURR) reported that the unit history and lessons learned of 
the 624th Supply Company showed that the unit rendered combat 
service support and logistical support to units within the 
Long Binh and Bien Hoa complex.  There was no reference to an 
attack on convoys.  The U.S. Armed Service Center for Unit 
Records Research also reported that a review of the unit 
history of the 720th Military Police Battalion for 1969 and 
1970, which was assigned the responsibility of escorting 
convoys in and out of Long Binh, covering the period from 
September to December 1969, showed no documentation of a 
convoy attack against the 624th Supply Company, but there was 
documentation of convoy attacks against an unspecified unit 
on January 15 and 26, 1970.  

In a statement in June 2006, the Veteran reiterated the in-
service stressors as the convoy attack in October 1969 and 
the fatal encounter in May 1970 in Cambodia. 

Analysis 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service  
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and  
Statistical Manual, Fourth Edition (DSM-IV).

The evidence necessary to establish that the claimed in-
service stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. §  
3.304.

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the  
enemy, and the claimed in-service stressor is related to 
combat, the Veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence  
as to its actual occurrence and no further development or  
corroborative evidence will be necessary.  38 C.F.R.  
§ 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressor.  Moreau, 9 
Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

On the basis of the service treatment records, post-traumatic 
stress disorder was not affirmatively shown to  be present 
during service and service connection is not establish under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).

To the extent that the Veteran declares that he has post- 
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498  
(1997) (On the question of whether the Veteran has a chronic  
condition since service, the evidence must be medical unless  
it relates to a condition as to which, under case law, lay  
observation is competent); Barr v. Nicholson, 21 Vet. App.  
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental  
Disorders (DSM- IV).  38 C.F.R. §3.304(f).

And although the Veteran is trained as a registered nurse, it 
has not been established that the Veteran is qualified 
through education, training, or experience to render a 
diagnosis of a psychiatric disorder.  Where the question is a 
diagnosis of post-traumatic stress disorder, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.   
38 C.F.R. § 3.159.  

For this reason, the Board rejects the Veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d  
1372 (Fed. Cir. 2007).  

Although the record documents a diagnosis of post-traumatic 
stress disorder by qualified VA health-care providers in 1999 
and in 2000, this does not end the inquiry because the 
diagnosis satisfies only one element in order to establish 
service connection.  In addition to the diagnosis, there must 
be credible supporting evidence that the alleged in-service 
stressor occurred.

Although the Veteran suggests he engaged in combat, the 
record does not show the Veteran was in combat as he was in a 
combat support unit and his military occupation was a stock 
specialist.  The Veteran has referred to being on guard duty, 
but guard duty does not constitute combat.  The records also 
do not include a combat citation or other evidence that the 
Veteran engaged in combat.  

As for the Veteran's statements that he was on a convoy that 
was attacked, the U.S. Armed Service Center for Unit Records 
Research  reported that the unit history and lessons learned 
of the 624th Supply Company did not document an attack on a 
convoy over the period from September to December 1969.  

As for the Veteran's account of the convoy attack, he stated 
that he injured his knee and was air-evacuated to a hospital 
in October 1969, the official account of the injury shows 
that the knee injury occurred in the company area, not in 
combat, and the injury occurred when the Veteran was 
disrobing.  In the very earliest statement by the Veteran, in 
February 1982, he described the injury as occurring while 
removing his boots, which is consistent with the service 
treatment records, but not with his subsequent accounts of 
incurring a left knee injury on a convoy.  Because of the 
inconsistent statements, the Board finds the statements are 
not credible as to the occurrence of a combat stressor. 

Also, the Veteran has made inconsistent statements as to a 
fatal encounter with the enemy as on one occasion he stated 
that he had let an enemy soldier pass without harm.  Because 
of the inconsistent statements, the Board finds the 
statements are not credible as to the occurrence of a combat 
stressor.

For these reasons, the Board finds that the Veteran did not 
engage in combat with the enemy, and the Veteran's statements 
alone are insufficient to establish that the alleged in-
service stressors actually occurred.  

As the diagnosis of post-traumatic stress disorder was based 
on the alleged convoy stressor and the alleged fatal 
encounter with the enemy of which there is no credible 
evidence of the actual occurrence of the stressors, the Board 
rejects the diagnosis of post-traumatic stress disorder 
related to service. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for multiple sclerosis to include as due 
to exposure to Agent Orange is denied. 

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


